Citation Nr: 0118162	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased evaluation for 
osteoarthritis/synovitis in the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for mild 
instability in the right knee, currently evaluated as 10 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to September 
1944.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating action of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The veteran's osteoarthritis/synovitis of the right knee 
is manifested by noncompensable limitation of motion and x-
ray findings of arthritis.  A limitation of extension to 15 
degrees, or a limitation of flexion to 30 degrees is not 
demonstrated.

2.  The veteran's right knee instability has been 
characterized as "mild."  Moderate subluxation or lateral 
instability is not demonstrated. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for osteoarthritis/synovitis, right leg, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § § 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 
5020, 5260, 5261 (2000).

2.  The schedular criteria for a rating in excess of 10 
percent for moderate recurrent subluxation or lateral 
instability of the right knee have not been met.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § § 4.1, 4.7, 
4.71a, Diagnostic Code 5257 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a September 1944 rating action, service connection was 
granted and a 40 percent rating assigned for chronic 
synovitis of the right knee, with right lower extremity 
deformity, right thigh atrophy, and swelling.  By subsequent 
rating actions, that rating was reduced to 10 percent and 
later increased to 20 percent.  

In April of 2000, the veteran submitted a claim for increased 
rating.  

In the rating action presently on appeal, the RO continued 
the 20 percent rating, but noted that 10 percent was assigned 
for residuals of osteoarthritis/chronic synovitis of the 
right knee, and a 10 percent rating was assigned for right 
knee instability.  The combined evaluation continued to be 20 
percent.

VA outpatient treatment records associated with the claims 
folder include an August 1999 progress note in which the 
veteran reported a worsening of his right knee condition, 
including complaints of pain and stiffness.  No pertinent 
findings were recorded.

The report of a February 2000 emergency room visit included 
the veteran's complaints of a "different kind of pain" in 
his right knee.  He reported that his knee had given out at 
least once, and that he experienced pain in the morning that 
would get better as the day progressed.  Physical examination 
revealed no swelling, effusion, tenderness or deformity.  X-
ray studies were interpreted as showing the same degenerative 
changes noted four years prior.  The diagnosis was right knee 
degenerative joint disease.  

The veteran presented to a May 2000 VA examination with 
complaints of increasing pain and stiffness in the right 
knee, with a variable aching pain which occurred on a daily 
basis.  He reported significant stiffness in the knee after 
sitting for brief periods of time; however, the stiffness 
would seem to improve with gentle walking, and on some days 
he was able to walk as far as three-quarters of a mile to 
church without any significant pain.  On other occasions, 
flare-ups would force the veteran to forego activities around 
the home.  The veteran further reported an increasing sense 
of instability, or giving way, of the knee, especially in the 
medial aspect.  At times he had lost his balance or stumbled 
as a result of the sense of the knee giving way.  He also 
reported a swelling sensation in the popliteal area without 
redness or warmth.  The examiner further noted the veteran's 
complaint of difficulty ascending stairs.

The examiner noted that the veteran had not received any 
specific treatment for the knee for several years, had not 
experienced dislocation or subluxation of the knee, and had 
not undergone any surgical procedure on the knee.  He was not 
on any pain medication for the knee.

On physical examination, the examiner noted that the veteran 
walked without any appreciable limp.  The veteran was able to 
walk on heels and toes without significant instability.  The 
veteran was further able to perform a full squat and to rise 
to a standing position without instability or assistance; 
however, audible crepitance in the right knee was noted 
during that maneuver.  Testing of the lateral collateral or 
medial collateral ligaments revealed no lateral instability.  
Anterior drawer's sign appeared to be mildly positive with 
approximately 3-4 millimeters of anterior motion; however, 
the examiner noted no pain.  Posterior draw appeared to be 
negative.  

Inspection of the knee revealed hypertrophic degenerative 
changes in the medial aspect.  There was no localized joint 
line tenderness, nor any patellofemoral tenderness detected.  
The veteran was able to extend his knee to 0 degrees and 
flexed from 0-132 degrees, without complaints of pain.  There 
was palpable crepitance under the patella throughout range of 
motion.  Inspection of the popliteal fossa showed apparent 
mild swelling.

The diagnoses included chronic synovitis of the right knee, 
with symptoms of chronic pain and stiffness, and mild 
instability in the anterior cruciate ligament.  The examiner 
noted that the veteran's right knee symptoms were subject to 
flare-ups from excessive or over vigorous activity, with 
frequent flare-ups of pain and stiffness precipitated by 
excessive activity.  Accordingly, the veteran had limited his 
physical activity.  The examiner commented that it was 
difficult to fully assess the degree of reduction in motion 
which might occur during such a flare-up, but "would expect 
that it would be no more than 10-15 degrees of flexion of the 
knee, based on symptoms as described by the [veteran]."

II.  Analysis

The veteran contends that his service-connected 
osteoarthritis and synovitis in his right knee and his 
service-connected mild instability in his right knee are more 
severe than the current ratings indicate.  Disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Osteoarthritis/chronic synovitis.  The veteran's right knee 
synovitis is currently rated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5020.  Synovitis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5020.  Degenerative 
arthritis, in turn, is rated according to limitation of 
motion for the joint or joints involved.  When however, 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Under Diagnostic Code 5260, leg flexion limited to 60 degrees 
warrants a noncompensable rating, and flexion limited to 45 
degrees warrants a 10 percent evaluation.  When flexion is 
limited to 30 degrees, a 20 percent evaluation is warranted.  

Under Diagnostic Code 5261, a noncompensable rating is 
assigned when extension is limited to 5 degrees.  A 10 
percent evaluation is warranted for limitation of extension 
to 10 degrees, and a 20 percent evaluation is assigned for 
limitation of extension to 15 degrees.

Based upon a review of the medical evidence of record, the 
Board finds that an increased rating for right knee 
osteoarthritis/synovitis is not warranted.  At the May 2000 
VA examination, right knee motion was reported as from 0 to 
132 degrees of flexion and extension to 0 degrees.  As range 
of motion findings such as those do not meet the criteria for 
a compensable rating under Diagnostic Codes 5260 or 5261, the 
criteria for an evaluation in excess of 10 percent are 
clearly not met.  

Under the provisions of 38 C.F.R. §§ 4.59 and 4.71a, 
Diagnostic Code 5003 (2000), painful motion of a major joint 
caused by degenerative arthritis, where the arthritis is 
established by x-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Given the veteran's complaints of 
right knee pain, radiographic evidence of degenerative 
changes in the knee and findings of some limitation of 
motion, the Board finds that presently assigned 10 percent 
rating under Diagnostic Code 5003 is appropriate.   

The Board notes that ratings based on limitation of motion do 
not subsume 38 C.F.R. § § 4.40 or 4.45 (2000) as they relate 
to functional loss and pain on movement, and the provisions 
of 38 C.F.R. § 4.14 (2000) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board notes that the report of the May 
2000 VA examination included the examiner's comment that the 
veteran's right knee symptoms were subject to flare-up from 
excessive or overvigorous activity, with frequent flare-ups 
of pain and stiffness precipitated by excessive activity.  
Accordingly, the examiner estimated that upon flare-up he 
would expect a 10-15 degree reduction of flexion of the knee 
based upon the symptoms as described by the patient.  

The Board has taken into consideration the estimate in the 
reduction of flexion caused by flare-ups and the reports of 
pain and discomfort reported by the veteran.  Nevertheless, 
in order to meet the 20 percent rating based upon limitation 
of range of motion the veteran would need to demonstrate 
flexion limited to 30 degrees.   Even with a 10-15 degree 
reduction in flexion the veteran would still have motion from 
117 to 122 degrees.  The Board also observes that the May 
2000 VA compensation examination did not reveal any evidence 
of disuse atrophy, or incoordination on use.  Accordingly, 
the Board finds that the veteran does not qualify for an 
increased rating on the basis of the factors set forth in 
DeLuca.

In addition, as the veteran's knee is not characterized by 
ankylosis, removed or dislocated semilunar cartilage, 
nonunion or malunion of the tibia and fibula, or genu 
recurvatum, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 
are not for application.  

As such, the benefit sought on appeal is denied.  

Right knee instability.  The veteran's right knee instability 
is assigned a separate 10 percent rating under the provisions 
of Diagnostic Code 5257.  Under that Code, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation.  A 20 evaluation is warranted for 
moderate recurrent subluxation or lateral instability of the 
knee.

To warrant assignment of an increased rating under this 
criteria, there must be evidence that the instability is 
"moderate" as compared to "slight;" however, the terms 
"slight" and "moderate" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2000).  The Board also notes that Diagnostic Code 5257 
is not predicated on loss or range of motion, and thus 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The VA examination conducted in May 2000 revealed no lateral 
instability, but anterior draw appeared to be mildly positive 
with approximately 3-4 millimeters of anterior motion; 
posterior draw appeared to be negative.  In addition, the 
veteran reported that he had never had dislocation or 
subluxation of the knee.  Based on the examination, the 
examiner offered a diagnosis of "mild instability."  

Based upon a review of the medical evidence of record, the 
Board finds that an increased rating is not warranted.  The 
clinical findings of record do not reveal a right knee 
disability picture that warrants an evaluation in excess of 
the currently assigned 10 percent under Diagnostic Code 5257.  
Physical examination did not reveal any lateral or posterior 
instability, and anterior instability was characterized as 
mild.  As there is no evidence that the veteran suffers from 
moderate instability of the right knee, the benefit sought on 
appeal is denied.  

In reaching this decision, the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claims and provided an opportunity to submit such 
evidence.  In this regard, the RO obtained post-service 
medical records and the veteran was afforded a VA examination 
in connection with his claims.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 
Stat. 2096 (2000). 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for osteoarthritis/synovitis, right knee, 
is denied.  An increased rating for slight recurrent 
subluxation or lateral instability of the right knee is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

